        Case 1:21-cr-00092-CMH Document 16 Filed 08/04/21 Page 1 of 2 PageID# 767


AO 89 (Rev.08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case
                                                                                                                    Fii En
                                        United States District Court
                                                                         for the

                                                         Eastern District of Virginia
                                                                                                          im AUG -U P 5= 02
            COMMONWEALTH OF VIRGINIA
                                   Y.
                         Lucas Vinyard
                                                                                   Case No. 1:21-or-92(CMH)

                             Defendant


                     SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE


To:




        YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance:               Courthouse Square                               Courtroom No.: qqq
                             Alexandria Virginia 22314
                                                                                   Date and Time: 08/23/2021 10:00 am
          You must also bring with you the following documents, electronically stored information, or objects(blank ifnot
applicable):




         (SEAL)


Date:
                                                                                   CLERK OF COURT



                                                                                             Signature ofClerk or Deputy Clerk



The name, address, e-mail, and telephone number ofthe attorney representing (name ofparty)                            Lucas Vinyard
                                       , who requests this subpoena, are:
Daniel S. Crowley
Hannon Law Group, LLP
333 8th Street N.E.
Washington, DC 20002
dcrowley@hannonlawgroup.com
(202)232-1907
Case 1:21-cr-00092-CMH Document 16 Filed 08/04/21 Page 2 of 2 PageID# 768
